Relator, on behalf of himself and all other leaseholders of lands from Miami University, filed in this court a petition for a writ of mandamus to compel the judges of the Court of Common Pleas of Butler county to carry into execution a decree of the Supreme Court of Ohio, dated December 23, 1856, perpetually enjoining the treasurer and auditor of that county from assessing, levying and collecting any and all state taxes upon such land.
The petition in the present proceeding alleges that the treasurer and auditor in disobedience of that injunction have been and are continuing to assess, levy and collect state taxes upon such lands, that those officers are engaged in a campaign to wilfully refuse to obey the perpetual injunction and that the treasurer is maintaining various suits, based upon the auditor's delinquent land tax certificates issued on leased Miami University lands, to satisfy the lien of, the state of Ohio for taxes.
The respondents filed a demurrer to the petition.
Mary M. Hughes, a leaseholder not specifically named in the petition, on her application is dismissed from this proceeding. *Page 616 
The demurrer is sustained and the writ denied for the reason that relator has an adequate remedy at law in any action against him to foreclose a tax lien. Section 12287, General Code; State, ex rel. Flirst Natl. Rank, North Baltimore, Ohio, v. Village of Botkins, ante, 437.
Writ denied.
WEYGANDT, C.J., MATTHIAS, HART, ZIMMERMAN, BELL and TURNER, JJ., concur.
WILLIAMS, J., not participating.